Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 7 (line 1) the phrase “claim 1” has been replaced with --claim 6-- to correct the obvious typographical error since lines 1-2 of Claim 7 refer to the subject matter of claim 6.
In Claim 8 (line 1) the phrase “claim 1” has been replaced with --claim 7-- to correct the obvious typographical error since Claim 8 refers to the subject matter of claim 7.
In Claim 17 (line 1) the phrase “claim 11” has been replaced with --claim 16-- to correct the obvious typographical error since lines 1-2 of Claim 17 refer to the subject matter of claim 16.
In Claim 18 (line 1) the phrase “claim 11” has been replaced with --claim 17-- to correct the obvious typographical error since Claim 18 refers to the subject matter of claim 17.



Allowable Subject Matter
Claims 1-8, 10-18, 20-21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed method of matching, impedance matching network, semiconductor processing tool, or method of manufacturing a semiconductor including:
determining a first parameter of the matching network based on the detected value; d) determining first two-port parameters from a first one-dimensional array that corresponds to a first portion of the matching network using the first reactance element position; e) determining second two-port parameters from a second one-dimensional array that corresponds to a second portion of the matching network using the second reactance element position, the second portion of the matching network being distinct from the first portion; f) calculating an output parameter of the RF output based on the first parameter, the first two-port parameters, and the second two-port parameters; g) determining a new first reactance element position and a new second reactance element position from a match position table using the calculated output parameter; and h) altering the first reactance element to the new first reactance element position, and altering the second reactance element to the new second reactance element position to reduce a reflected power (Claims 1-8, 10), or the control circuit configured to carry out a matching process of: detecting, by a sensor, a value related to the plasma chamber or the matching network; determining a first parameter of the matching network based on the detected value; determining first two-port parameters from a first one-dimensional array that corresponds to a first portion of the matching network using the first reactance element position; determining second two-port parameters from a second one-dimensional array that corresponds to a second portion of the matching network using the second reactance element position, the second portion of the matching network being distinct from the first portion; calculating an output parameter of the RF output based on the first parameter, the first two-port parameters, and the second two-port parameters; determining a new first reactance element position and a new second reactance element position from a match position table using the calculated output parameter; and altering the first reactance element to the new first reactance element position, and altering the second reactance element to the new second reactance element position to reduce a reflected power (Claims 11-18, 20), or a control circuit configured to carry out a matching process of: detecting, by a sensor, a value related to the plasma chamber or the matching network; determining a first parameter of the matching network based on the detected value;  6Serial Number: Not Yet Assigned Attorney Docket: RENO-066-US First Preliminary Amendment determining first two-port parameters from a first one-dimensional array that corresponds to a first portion of the matching network using the first reactance element position; determining second two-port parameters from a second one-dimensional array that corresponds to a second portion of the matching network using the second reactance element position, the second portion of the matching network being distinct from the first portion; calculating an output parameter of the RF output based on the first parameter, the first two-port parameters, and the second two-port parameters; determining a new first reactance element position and a new second reactance element position from a match position table using the calculated output parameter; and altering the first reactance element to the new first reactance element position, and altering the second reactance element to the new second reactance element position to reduce a reflected power(Claim 21), or the matching network comprises: a first reactance element configured to provide a variable first reactance element position, the first reactance element position controlling the total reactance provided by the first reactance element; and a second reactance element configured to provide a variable second reactance element position, the second reactance element position controlling the total reactance provided by the second reactance element; detecting, by a sensor, a value related to the plasma chamber or the matching network;  7Serial Number: Not Yet Assigned Attorney Docket: RENO-066-US First Preliminary Amendment determining a first parameter of the matching network based on the detected value; determining first two-port parameters from a first one-dimensional array that corresponds to a first portion of the matching network using the first reactance element position; determining second two-port parameters from a second one-dimensional array that corresponds to a second portion of the matching network using the second reactance element position, the second portion of the matching network being distinct from the first portion; calculating an output parameter of the RF output based on the first parameter, the first two- port parameters, and the second two-port parameters; determining a new first reactance element position and a new second reactance element position from a match position table using the calculated output parameter; and altering the first reactance element to the new first reactance element position, and altering the second reactance element to the new second reactance element position to reduce a reflected power (Claim 23).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Stephen E. Jones/Primary Examiner, Art Unit 2843